Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gunjishima (US 2014/0027787 A1) in view of Straubinger et al (US 2011/0300323 A1).
With regards to claim 1, Gunjishima discloses an SiC single crystal substrate (i.e., monocrystalline silicon carbide substrate) for the purpose of vapor-forming thin films (i.e., for epitaxially deposited layers) comprising a main surface formed by a plane X4X5, in addition to a chamfered region formed by planes X2X3 and X3X4 (Gunjishima: abstract; para. [0001] and [0137]-[0140]; claim 1; Figs. 6A-6B). The main surface has a tilt angle measured between a normal vector of a basal lattice plane and the main surface of 8⁰ (Gunjishima: para. [0142] and [0156]). Gunjishima further discloses the relation “θ1<θ2,” where, as is best understood from Figure 6A of Gunjishima, θ1 corresponds to the claimed bevel angle, and θ2 corresponds to the claimed tilt angle (Gunjishima: para. [0140]; Fig. 6). Based on the relation “θ1<θ2,” Gunjishima discloses a tilt angle which is greater than a bevel angle (i.e., a bevel angle smaller than a tilt angle) (Gunjishima: para. [0140]; Fig. 6A). Based on Figure 6A of Gunjishima, the entire chamfered peripheral region has the claimed bevel angle relationship (i.e., in 100% of a peripheral region) (Gunjishima: Fig. 6A).

Straubinger discloses a bulk SiC single crystal having a disc-wise cut edge region (i.e., an entire edge of a disc has been cut) (Straubinger: para. [0027]). Straubinger and Gunjishima are analogous art in that they are related to epitaxial growth of SiC single crystals (Straubinger: Fig. 6). Straubinger depicts wafers in which the entire periphery has been cut. Straubinger indicates that such a configuration is known (Straubinger: para. [0005] and [0027]). Straubinger teaches that dopant is typically used in SiC substrates in order to enable the creation of different types of components (Straubinger: para. [0004]). Straubinger uses the curvature of the edge region to achieve the desired growth characteristics without using an inhomogenous distribution of dopant, thereby enabling the creation of an electronic component having greater quality (para. [0005] and [0050]-[0052]). In other words, adding the curved periphery of Straubinger to the structure of Gunjishima would have been obvious to one of ordinary skill, as such a periphery would enable the addition of dopant to the SiC crystal of Gunjishima, thereby enabling the SiC crystal of Gunjishima to be formed into a variety of electronic components, without compromising the quality of the component formed (Straubinger: para. [0004]-[0005]). It is noted that incorporating a chamfered periphery into the entire circumference of Gunjishima corresponds to a value of 100%, which is within the claimed range of at least 95%.
With regards to claim 2, the normal vector of the main surface given as “a4” in Figure 6A of Gunjishima is depicted as on the main surface, and therefore, the measurement location is in a location adjacent to the chamfered peripheral region (i.e., the main surface) (Gunjishima: Fig. 6A). It is noted that because the main surface is adjacent the chamfered peripheral region in the structure of Gunjishima, it is impossible to measure a difference in a vector between the main surface and a basal lattice plane in an area other than the main surface (i.e., because the main surface is what defines the normal vector of the main surface) (Gunjishima: Fig. 6A).

With regards to claim 5, one of ordinary skill in the art would have found it obvious to have selected 4H-SiC, as it represents an SiC single crystal having a very homogenous distribution of dopant and therefore improved electrical resistance (Straubinger: para. [0063]).
With regards to claims 7-8, Gunjishima further discloses a substrate thickness of preferably 100 to 1000 microns, which overlaps the ranges disclosed in both of claims 7 and 8 (i.e., claim 7: at least 200 and not more than 1000 microns; claim 8: 350 ± 25 microns) (Gunjishima: see above discussion, in addition to para. [0093]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05.

Response to Arguments
	Applicant’s arguments/amendments filed February 24th, 2021, with respect to the rejections under 35 U.S.C. 112(b) and the objection to claim 1 have been considered and are found persuasive. Applicant has amended claim 1 to specify a range of 0.5 to 8 degrees, deleted the term “the” and replaced it with “a”, specified that that the argued peripheral region is a chamfered peripheral region, and changed “vectors” to “vector”. As the amendments have rectified the above issues, the rejection under 35 U.S.C. 112(b) and the objection to claim 1 have been withdrawn.
	Applicant’s amendment to claim 1 overcomes the rejection of claims 1 and 2 under 35 U.S.C. 102. Gunjishima alone does not disclose a chamfered peripheral region (110) arranged around at least 95% of a circumference of the substrate. Therefore, the rejection has been withdrawn. However, new 
Applicant’s pre-emptive arguments with respect to the combination of Gunjishima and Straubinger have been considered but they are not found persuasive.
On pages 6-7 Applicant argues that the present application distinguishes over the prior art as, advantageously, the claimed silicon carbide substrate ensures improved characteristics of the epitaxial layers grown on the substrate and do not suffer from parasitic or disturbed growth of the epitaxial layer starting from local on-axis regions present in the peripheral area of the substrate. The arguments appear to attribute these properties to the claimed peripheral region and its claimed attributes. These arguments are not found persuasive as Applicant’s argued properties do not appear anywhere within the argued claims. Applicant also has not provided evidence that these argued properties are unexpected in view of Gunjishima and Straubinger. The Examiner further notes that properties such as those argued could naturally flow from the teachings of Gunjishima and Straubinger.
	On page 7, Applicant argues that Gunjishima discloses a seed crystal and a silicon carbide single crystal fabricated therefrom. Applicant argues that Gunjishima mentions nothing about any chamfer on the wafers. These arguments are not found persuasive as Gunjishima discloses a curved edge region about a periphery of the substrate, which is equivalent to a chamfered region. Gunjishima need not call the region “chamfered” for it to be considered a chamfered region.
	On pages 7-8, Applicant argues that the facet shown in Gunjishima is arranged only in very limited areas and not circumferentially. Applicant supports this assertion using Figures 6A and 6B of Gunjishima. These arguments are persuasive and although they overcome the previously applied anticipation rejection over Gunjishima, they do not overcome the new grounds of rejection over the combination of Gunjishima and Straubinger. Gunjishima need not teach circumferential chamfering since Straubinger provides teachings to remedy this deficiency (namely, that applying a chamfer to the 
	On page 8, Applicant argues that Gunjishima’s facetted surface is quite different from the bevel of the claimed invention, and that Gunjishima fails to disclose the claimed bevel angle. This argument is not found persuasive as it relies on teachings from paragraph [0143] of Gunjishima interpreted in a vacuum, and furthermore, this argument completely ignores the findings of a basal lattice angle of 8 degrees and the angular relation θ1 < θ2 supplied in the rejection. The cited paragraph of Gunjishima does not speak to specific values of bevel angle, and only describes offset angle in a general manner that does not appear to challenge the assertions in the rejection. That the intended function of the angle of Gunjishima is immaterial considering that Gunjishima teaches the same angle (unless such function is unexpected, but this is not argued by Applicant).
	On pages 8-9, Applicant argues that Straubinger is silent as to SiC wafer production, and therefore, Straubinger fails to cure the deficiencies of Gunjishima with any reasonable expectation of success. This argument is not found persuasive as per para. [0027] of Straubinger, the crystal in question is made of SiC. That Straubinger does not relate to SiC is incorrect. If Applicant is arguing that Straubinger does not relate to SiC wafers specifically, the Examiner directs Applicant to paragraph [0003] of Straubinger, which refers to the SiC substrate of Straubinger as a SiC wafer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 1783
/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783